 326DECISIONSOF NATIONALLABOR RELATIONS BOARDWestern Electric,Inc. and E. J. Barber and J. D.Braggs and International Brotherhood of ElectricalWorkers, Local Union No. 2188,AFL-CIO. Cases15-CA-4007-1, 15-CA-4007-2, and 15-CA-4053September 28, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn January 27, 1972, Trial Examiner Maurice S.Bush issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief. The Charging Parties filed limitedexceptions and an answering brief. The GeneralCounsel filed limited exceptions, a brief in supportthereof, and a reply brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions to theextent consistent herewith.The Trial Examiner found the Respondent viola-ted Section 8(a)(5) and (1) by unilaterally altering theplantwide movement of personnel provided for in ar-ticle 28 of the parties' collective-bargaining agree-ment,2 and thereby caused a change in the establishedworking conditions of the employees in the unit. In sofinding, the Trial Examiner rejected the Respondent'sclaim that the dispute should be resolved by an arbi-trator under the contract's grievance procedure.The collective-bargaining agreement contains agrievance and arbitration procedure culminating infinal and binding arbitration,' and the RespondentiThe Respondent filed a motion to reopen the record to take additionalevidence with respect to the issue of deferralto arbitration The GeneralCounsel's replybrief includes an oppositionto theRespondent'smotion. Inour opinion the record herein adequately presents the deferral to arbitrationissue and the parties'positions thereon.Accordingly, the Respondent's mo-tion ishereby deniedThe ChargingParties' request for oral argument is likewisehereby deniedsince in our opinion the record in this proceeding, including theexceptionsand briefs,adequatelypresents the issues and positionsof the parties.2The contract does not provide for plantwide movement of personnel asthe Trial Examiner implies throughout his Decision. Rather, itprovides formovement of personnel within the manager's organizationwith respect tolabor grades 35 and up.The essence of the dispute herein is what wasintended when movement of personnel was limitedby contract to themanager's organization3The Trial Examiner found that the presentcontroversy should not bedeferred to arbitration because there is no obligation to submitcontractdisputes to arbitration and the contract doesnot providefor finaland bind-ing arbitration with respectto thedispute involved hereinWe disagree. Itis clear to us from our examination of thecontract thata disputeis arbitrable,upon request, after the exhaustionof the earliersteps ofthe grievance proce-and Union have agreed to submit disputes over themeaning and application of the collective-bargainingagreement to that procedure. This case involves alleg-ed unilateral changes in the existing movement-of-personnel provisions of the collective-bargainingagreement and centers on the meaning of those provi-sions and whether Respondent has gone beyondthem. Thus, the dispute here involved involves theinterpretation of a provision of the collective-bargain-ing agreement 4 and is a matter which the parties havevoluntarily agreed to resolve by means of the griev-ance procedure.'For these reasons,we shall not consider the meritsof the dispute at this time but shall defer to the parties'grievance procedure.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that the complaint be, and it here-by is, dismissed; provided, however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purpose of entertaining an appropriateand timely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisDecision, either been resolved by amicable settlementin the grievance procedure or submitted promptly toarbitration, or (b) the grievance or arbitration proce-dures have not been fair and regular or have reacheda result which is repugnant to the Act.MEMBER FANNING,dissenting:For the reasons set forth in my dissent inCollyerInsulated Wire,192 NLRB No. 150, I think the Boardneither can nor should require the issue of violationof Section 8(a)(5) of the Act to be determined by anarbitrator instead of this Board. Therefore, I wouldproceed to the merits of the case.Without passing on the merits of the case, exceptgenerally, one observation appears appropriate here-in. The Respondent contends and the Trial Examinerdure, andthe use ofthe term"may" merelyrefers to the option to requestor notrequest arbitrationCf.Tulsa-Whisenhunt FuneralHomes,Inc,195NLRB No 20, wheread hocagreement of both parties was required beforearbitrationcould beinvoked.4 The Trial Examinerconcedes the issue is solely one of contract interpre-tation(third full paragraph of theTrial Examiner'sDecision).5In fact, this matter has been thesubject oftwo grievances which were nottaken to arbitrationby the Union as it presumablychose to file the instantcharges anda contractaction in Federal distract courtMoreover, on Feb-ruary 19, 1971, theRespondentat the Union's request proposed that theprecise issueinvolvedherein be referredto an arbitrator;the Union withoutexplicationdeclined toagree to arbitration.Wrought Washer Manufacturing Co,197 NLRB No. 14;CoppusEngineer-ing Corporation,195 NLRB No. 113,Collyer InsulatedWire, A Gulf andWestern Systems Co,192 NLRB No. 150 See alsoWesternElectric,Inc.,199NLRB No 45, decided this day, inwhich theBoard adopted Trial ExaminerA. Norman Somers' recommendation that itdefer a, similar contractdisputeto arbitration.199 NLRB No. 49 WESTERN ELECTRIC, INC.327apparently concedes that the issue here is one of con-tract interpretation. Assuming this case is one of purecontract interpretation, solely from a practical pointof view we should dismiss it on the merits and be donewith it.All of the parties including the Board havealready expended great amounts of time and moneyon this case; yet rather than decide the case, we sendthe parties away empty handed to expend more timeand money on an arbitration proceeding which initselfmay not be final in view of the Board's retentionof jurisdiction for limited purposes.Moreover, weshould not overlook the possible lengthy disruption ofwhat appears to be an otherwise stable bargainingrelationship that may result until this issue is resolved.I emphasize that this is a purely practical and second-ary consideration;my primary objection to theBoard's abdication of its statutory authority is setforth in my dissent inCollyer.rVickers, Incorporated,153 NLRB561;NationalDairy Products Corpora-tion,DetroitCreameryDivision,126 NLRB 434.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE AND ISSUESMAURICES. BUSH,Trial Examiner: Respondent WesternElectric, Inc., has operated its Shreveport, Louisiana, plantunder successive collective-bargaining agreements with theabove-named Unionsince1966. From February 22, 1966,when the Company entered into its first contract with theUnion,untilOctober 1, 1970, when the Company was in itsfourth contract with the Union, the employees in appropn-ate unit here involved were under the management of asingle overallcompany manager in charge of manufacturingand his assistant managersexcept for temporary brief peri-ods in 1970 when there were two managers as shown below.During that 4-year period, the up to 3,300 employees in theunit had plantwide movement of personnel in such mattersas gradepromotions, downgrading, lateral transfers, andbumping rights in layoffs.In the latter part of 1970 during the midterm of the thenoutstanding collective-bargaining agreement, the Companytook certain actions affecting the movement of personnel asshown below. On October 1, 1970, after notice to the Union,the Respondent divided the appropriate unit for manage-ment purposes into two sections and placed one sectionunder themanagementof the man who had theretoforebeen managerof the entire unit and the other section underanother manager, each with their own respective assistantmanagers.This division of the unit into two sections underseparatemanagersdid not immediately affect the move-ment of personnel which as before remained plantwide.However, on November 3, 1970, the Company by unilateralaction, after unsuccessful bargaining with the Union andagainst itsprotest, restricted the movement of personnel ofthe employees in the unit to that within their ownmanager'ssupervisory jurisdiction. The effect of this change was thatthe employees in the unit in upper grades no longer hadplantwide movement of personnel as formerly enjoyed.Thus, as stated in Respondent's brief, from and after No-vember 3, 1970, " ... any promotion in the higher grades... and bumping were restricted to the employee's ownmanager's organization . . . ." After the change,a senioremployee in point of service in one of thetwo manager'sorganizations could lose his job in a layoff while a junioremployee in the other manager's organization would beretained.The principal issue in the case is whether the Respon-dent by its above-described unilateral action of November3, 1970, altered the provisions of the collective-bargainingagreement between the Respondent and the Union bychanging the established working conditions of the employ-ees in the unit in violation of Section 8(a)(1) and (5) of theNational Labor Relations Act as alleged in the complaint.This in turn involves an interpretation of the rights of theCompany and its unit employees under the collective-bar-gaining agreement with respect to "Movement of Person-nel" as set forth in article 28 of the agreement.' While Gen-eralCounsel admits the Company's right to add newmanager's organizations for the management of the unit asit sees fit under themanagementclause of the contract, heand the Charging Parties contend that the "Movement ofPersonnel" provision of the agreement asreflected by theintent of the contracting parties and by past historyrequiredthe Company to continue thestatus quoof the plantwidemovement of personnelfor the duration of the contractandthat no restrictions on the free plantwide "Movement ofPersonnel" as theretofore enjoyed by the employees in theunit could be made in midterm of the agreement. The Com-pany, on the other hand, contends that the "Movement ofPersonnel" section of the collective-bargainingagreementby its very termsgives the Company the right tounilaterallyrestrictmovement of personnelduring midterm of the con-tractto each separate manager's organization the Companysees fit to create within the unit during the life of the con-tract.However, Respondent's initial defense to the com-plaint herein is that the contractual dispute as set forthabove should be referred to the "final and binding arbitra-tion" provisions of the collective-bargaining agreement andthat therefore the complaint should be dismissed without adetermination of the contractual issue by the Trial Examin-er.This issue will be given first consideration below al-though accorded secondary space by Respondent in itsbrief.The consolidated complaint herein was issued onMarch 8, 1971, pursuant to charges filed in Cases 15-CA-4007-1 and 15-CA-4007-2 on January 14, 1971, and pur-suant to a charge filed in case 15-CA-4053 on March 8,1971.The case was tried before the Trial Examiner on May18 and 19, 1971, at Shreveport, Louisiana. Briefs filed bycounsel for the General Counsel and the Respondent onJuly 19, 1971, have been carefully reviewed and considered.Similarly, the supplement to Respondent's brief filed onSeptember 7, 1971, calling attention to the Board's recentdecision inCollyer Insulated Wire,192 NLRB No. 150, onthe matter of deferrals to arbitration, has also been condi-dered.1The collective-bargainingagreementis reflected in Joint Exh. I It con-s,sts of 69 pages andaboutan equalnumber ofpages of related appendicesand exhibits. 328 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire recordand fromhis observation of thewitnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Company is engaged at its Shreveport, Louisiana,plant (known as "Shreveport Works") in the business ofmanufacturing electrical components for the communica-tion industry. In the course and conduct of its business theCompany's Shreveport plant annually purchases goods val-ued in excessof $50,000 directly from suppliersin Statesother than the State of Louisiana. Similarly, in the courseof its business, the Company's Shreveport plant annuallysells and ships goods valued in excess of $50,000 directlyfrom its said plant to enterprises located in States other thanLouisiana. The Company at all times here material has beenan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IIFINDINGS ON ISSUE ASTO DEFERRAL TO ARBITRATIONPROCEDUREAs heretofore noted, the Company contends that thequestion of whether it has the right to restrict movement ofpersonnel at its Shreveport plant midterm under the collec-tive-bargaining agreement from the former plantwidemovement to less than plantwide movement as that termrelates to upgrading, downgrading, lateral transfers, andlayoffs should be deferred to the "Final and Binding Arbi-trationProvisions of the Collective-Bargaining Agree-ment."The general provisions for arbitration of disputes be-tween the Company and the Union are set forth in article11 of the collective-bargaining agreement under the headingof "Arbitration," but the authority of an arbitrator underarticle 11 to render a final decision under article 11 is ex-pressly qualified and sharply limited by article 28 of theagreement under the heading of "Movement of Personnel"when the issue involved is movement of personnel.Article 11 under paragraph 1 provides that, "Any dis-pute arising between the Union and the Company withrespect to the interpretation of any provision of this agree-ment. . . may bereferred . . . to an Arbitrator.... ..(Emphasis supplied.) Article 11 under paragraph 7 furtherprovides that, "The decision of the Arbitrator ... shall befinal...... But article 28 on the subject of "Movement ofPersonnel" under paragraph 1.6 restricts the authority of thearbitrator to issue a decision on any question involvingmovement of personnel as follows, " ... in any such casethe authority of the ARBITRATORshall be limitedto adetermination as to whether the COMPANY'S judgmenthas been unreasonably exercised." (Emphasis supplied.)By letter dated February 12, 1971, the Union throughcounsel advised the Company that it was "interested inexploring the possibilities of arbitrating" the involved issue,but as it was not sure what the Company deemed the issueto be, asked for a formulation of the issue as the Companysaw it, but reserved the right to withdraw from arbitrationefforts "in the event that we do not agree to what should bearbitrated .... " (Resp. Exh. 10.)Underletterdated February 19, 1971, the Company inreply through counsel proposed the following issue for arbi-tration:Whether Article 28 (Movement of Personnel) of theCollective Bargaining Agreement effective July 24,1969, requires the company to permit movement ofpersonnel (upgrading, downgrading, lateral transfer)between the two managers' organizations (the 200 Or-ganization and the 500 Organization) after the date thecompany reorganized its structure to provide for twomanagers'organizationsratherthanone."(Respondent's Exh. 11.)The Union under letter of February 26, 1971, appar-ently because it was not satisfied with the issue as stated,declined through counsel to agree to arbitration, and electedto stand bya lawsuit ithad started to block the Companyfrom curtailing the plantwidemovementof personnel thatthe employees in the unit had theretofore enjoyed. (Resp.Exh. 12.)Discussion and ConclusionsThe difficulty with Respondent's contention that itsasserted contract right to unilaterally curtail preexistingmovements of personnel should be referred to the "Finaland Binding Arbitration Provisions of the Collective-Bar-gaining Agreement" is that the above findings of fact showthat there arenofinal and binding arbitration provisions inthe collective-bargaining agreementon issues involving move-ment of personnel.The only determination that an arbitratorcan make on such an issue is on "whether the Company'sjudgment has been unreasonably exercised."That wouldnot be a final determination because the"finality" featureof the arbitrator's decision under the general arbitrationclause of the agreement,article 11,is superseded by thelanguage of article 28 which states expressly that the "au-thority"of the arbitrator"shall be limited"to a mere deter-mination of whetherthe Company's judgment on matters ofmovement of personnel has been unreasonably exercised.Moreover,such a determination by an arbitrator, in theTrial Examiner's opinion,wouldnotbe "binding"upon theparties,or even upon the Company, not only because it isnot a final decision but also because it is a mere opinion byan arbitrator and not a genuine determination of whetherthe unfair labor practice alleged in the complaint has beencommitted and consequently cannot put the alleged unfairlabor practice issue finally at rest in a manner sufficient toeffectuate the policies of the Board.C & S Industries, Inc.,158 NLRB 454.Another difficulty with Respondent's contention thatthe contract dispute should be referred to arbitration is thatthere is noobligatoryrequirement in the collective-bargain-ing agreement for such referral.The agreement providesmachinery for arbitration but the use of such machinery isoptional to the parties as the agreement merely states thatthe parties"may" refer disputes as to the interpretation ofthe agreement to an arbitrator.Under thecollective-bar-gaining agreement,it is not enough that one side to thecontroversy may desire referral to arbitration;under theagreementbothparties must consent to the arbitration pro-visions before such provisions can come into play.The Board in 1955 inSpielbergMfg., Co.,112 NLRB WESTERN ELECTRIC, INC.3291080, set forth the criteria for deferral to arbitration awards.One of these is that all parties agree to be bound. InInterna-tional Harvester Co.,138 NLRB 923, enfd.sub nom. Ramseyv.N.L.R.B.,327 F.2d 784 (C.A. 7), cert. denied 377 U.S.1003, the Board stated " . . . that collective-bargaining agree-mentsthat provide for final and binding arbitrationof ...disputes arising thereunder, `as a substitute for industrialstrife,' contribute significantly to the attainment of this stat-utory objective ...... (Emphasis supplied.) Although thatdecision favors referrals to arbitration, it plainly indicatesthat there can be no such deferral unless the collective-bargaining agreement provides forobligatoryfinal andbinding arbitration. The collective-bargaining agreementhere involved as shown has no such obligatory requirementfor the submission of contract disputes to arbitration. Ac-cordingly, it is found that under the holding in theSpielbergcase that the present controversy is not subject to deferralfor arbitration because the parties have not agreed to bebound by arbitration of the controversy.In a letter supplement to its brief, Respondent callsattention to the Board's recent decision inCollyer InsulatedWire,192 NLRB No. 150, which it asserts is relevant to theinstant proceeding. InCollyerthe Board reiterated and per-haps broadened its policy of deferring to arbitration porce-dure, but here again the Board made it abundantly clearthat there can be no deferral to arbitration unless the collec-tive-bargaining agreement provides for mandatory arbitra-tion of contract disputes. This appears from the followinglanguage of the Board in theC o l l y e rdecision. . . . "thebreadth of the arbitration provision makes clear that thepartiesintendedto make the grievance and arbitration ma-chinery theexclusiveforum for resolving contract disputes."(Emphasis supplied.) It is this complete absence of any ob-ligatory provision in the collective-bargaining agreementhere under consideration for reference to arbitration proce-dure that must necessarily disqualify Respondent's requestfor referal to arbitration and dismissal of the complaint.Respondent's motion for deferral and dismissal of thecomplaint is denied.IIIUNFAIR LABOR PRACTICESAs heretofore noted the Company contends that thecollective-bargaining agreement by its terms gives it theright midterm to unilaterally curtail the plant's pre-existingplantwide movement of personnel whereas General Coun-sel contends that the contract by the intent of the partiesand actual past practice requires bargaining and consent bythe Union before the Company can initiate any contractionof the existing plantwide movement of personnel during thelife of the contract. The Union's greatest concern is that ina layoff, the Company's midterm unilateral abridgment ofthe pre-existing plantwide movement of personnel couldresult in the layoff of a senior employee in one of theCompany's newly divided management sections of the unitwhile a junior employee in the other section would be re-tained.Respondent's basic concern is to retain what itdeems to be its managerial prerogative and right under thetext of this contract to curtail midterm as it sees fit, the pastplantwide movement of personnel.Much of the basic and undisputed facts concerning theprincipalissue ofwhether the Company is in violation ofSection 8(a)(5) and (1) of the Act by reason of its midtermunilateral action of November 3, 1970, in restricting preex-istingmovements of personnel has been set forth in theopening paragraphs of this decision for the purpose of fur-nishing the background necessary for a ready under-standing of the issues in the case. A more completestatement of the facts is set forth below.Western Electric has a total of 21 manufacturing plantsthroughout the United States. The Company's Shreveportplant here involved and another at Indianapolis, manufac-ture all of the telephone equipment used in the Bell Tele-phone System. The Indianapolis plant manufactures thesingle line telephone that is used in the home; one of itssupervisors, as will be hereinafter noted, became tempo-rarily involved in the supervision of part of the appropriateunit in the present case. The Shreveport plant manufacturesmultiline desk sets for office and industrial use and wall andcoin telephones; it also manufactures innumerable compo-nents for telephones, such as key switches, connector wires,and piece parts for telephone repair. About 65 percent of theShreveport production is the manufacture of telephones andthe balance consists of component parts for telephones.Western Electric's Shreveport Works plant began opera-tions in May 1965 at a pilot plant and moved to its presentpermanent quarters in November 1967. The ShreveportWorks has been operated under successive collective-bar-gaining agreements with the Union since February 22, 1966.The bargaining unit involved in these contracts is the onlyunit in the plant represented by a union. The appropriateunit here involved consists of all the hourly-rated produc-tion and maintenance employees in the plant's manufactur-ing division, excluding office and plant clerical employees,professional employees, guards and supervisors as definedin the Act.The collective-bargaining agreement in effect at the timeof the trial herein is the fourth such contract between theCompany and the Union. It became effective July 24, 1969,and was scheduled to expire on July 23, 1971. The Companyunilaterally made the change in movement of personnel theUnion complains of in midterm of the contract.By stipulation, it is established that all of the three prede-cessor collective-bargaining agreements between the Com-pany and the Union contained paragraphs virtuallyidentical with article 11 on "Management of Business" andarticle 28 on "Movement of Personnel" as contained in thecurrent agreement here under consideration.The record further shows that such articles 11 and 28 arestandard form provisions in virtually all of the collective-bargaining contracts of the Company throughout the coun-try at its other plant locations. This finding is based in largepart upon the testimony of Respondent's Shreveport plantmanager of industrial and labor relations, Donald W. Cor-liss,who testified extensively herein 2 It is also based on theTrial Examiner's official notice of the allegations of a com-plaint in Case 17-CA-4233 involving one of the Company'splants in Omaha, Nebraska. From a perusal of the allega-tions of that complaint it appears that the collective-bar-2There havebeenonly twowitnesses in this proceeding,the aforemen-tioned Mr. Corhss for the Company and Melvin W.Horton, a unit employeeof the Companyand vice presidentof the Local,who testified in behalf ofGeneral Counsel. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining agreementin the Omaha plantcase also has anarticle (numbered 27) therein substantially the same oridentical with article 28 of the agreement in the instant caseand that thecentral issue in the Omaha case,as here, is theright of the Company under its contract with the Omahalocal to unilaterally restrictmovementof personnel in mid-termof the collective-bargaining agreement.'Article 2 of the collective-bargainingagreementhere in-volvedon "Management of Business" gives the Companythe right to direct the work for and operations of the Shreve-portplant as follows:The right tomanage thePlant and to direct the workforces and operations of the Plant, subject to the limita-tion of this Agreement, is exclusively vested in, andretained by, the COMPANY.The controversial article 28 on the "Movement of Per-sonnel" in pertinentportions reads as follows:Article 28 - Movement of Personnel1.General1.1 All adjustment to the working force through up-grading,downgrading, or lateral transfer,or increasesor decreases in the working force in accordance withthe provisions of this Article shall be initiated andmade by the COMPANY.1.2TERM OF EMPLOYMENT shall be givenmost weight in the selection of an employee to fill avacancy when two or more employees under considera-tion possess substantially the same qualifications need-ed for such vacancy.1.3Qualificationsas used inthis Article shall bedeterminedby the COMPANY based on theemployee's experience, demonstrated productive effi-ciency, skill or ability and conduct on the job.111.6 If the UNION objects to any move made in ac-cordance with the provisions of this Article withinten (10) days after the effective date of such move, thematter may be processed in accordance with ARTI-CLE 10, GRIEVANCE PROCEDURE, and ARTI-CLE 11-ARBITRATION, provided that in any suchcase, the authority of the ARBITRATOR shall be lim-ited to a determination as to whether the COMPANY'sjudgment has been unreasonably exercised.2.Filling Job Vacancies2.1When a vacancy occurs, employees of the COM-PANY who have qualifications for the vacancy will beconsideredin successive steps in thefollowing orderuntil the vacancy is filled:3 The findings as tothe allegationsof the complaint in Case 17-CA-4233are basedstrictly onthe allegations thereof themselves.The hearing in thatcase before another Trial Examinerhas been completed and is pendingdecision.The presentTrial Examiner has noknowledge of the facts in thatcase as developed at the hearingthereof before another Trial Examiner. Thedecision in the instant casewill be issued without reference to that in theOmaha case, should thatdecision precedethe decision herein.(c) Graded employees in successively lower gradesfrom within(1) the Assistant Manager's organizationhaving thejob vacancyfor vacancies in grade 34 andlower,or (2) the Manager's organization having thevacancy for vacancies in grade 35 and higher or in theJOURNEYMAN TRADES OCCUPATIONS orJOURNEYMENfrom within the Manager's organiza-tion having the vacancy.D3.Effect of lack of Work3.1When lack of work necessitates decreasing theworking force,employees shall be selected as surplus inthe inverse order of theirTERM OF EMPLOYMENTfrom the occupation;grade,if applicable;and Depart-ment Chief's organization affected, ...An employeeselected as surplus or an employee who becomes sur-plus by displacement shall be considered for placementin the order of the following successive steps:3.11Graded Employee(b) Displace in his same grade in his own Manager'sorganization another employee who has the shortestTERM OF EMPLOYMENT, provided the surplusemployee is considered by reason of his previous expe-rience to be able to perform the assignment efficientlywithin a limited training period of two weeks, and fur-ther, provided the surplus employee has at least three(3) months more TERM OF EMPLOYMENT than theemployee to be displaced. If the employee is not thusplaced, then(c) In the next lower grade in accordance with (a)and then (b) above and in the same manner in succes-sively lower grades.Summarized, the Company has the right (under par. 1of article 28) "to initiate the adjustment of the workforce,"to wit, the unit here involved, through "upgrading, down-grading, or lateral transfer,4 or increase or decreases," sub-ject, however, to union objections (under par. 1.6 of article28) which may be processed through grievance and arbitra-tion procedures.In such adjustments to the working force of the appro-priate unit,term of service must be given most weight(underpar. 1.2 of article 28) in the selection of an employee to filla vacancy when two or more employees under considera-tion possess substantially the same qualifications needed forsuch job vacancy. The Trial Examiner finds that the re-quirement thatsuperior term of servicebe given themostweightwhen two or more equally qualified employees areconsidered for a vacancy isa basic seniority provisionin thecollective-bargaining agreement, notwithstanding the factthat between two or more candidates of equal seniority but4 A "lateral" transfer is shown by the record to be a transfer of an employeefrom one job to anotherjob assignment without a change of grade or, putanother way, at the same rate of pay. WESTERN ELECTRIC, INC.331of unequal qualification the Company has the right tochoose the employee with the superior experience, produc-tive efficiency, skill or ability and conduct on the job for thevacancy .5Laclede Gas Company,173 NLRB 243.Further summarizing, article 28 provides for the fillingof job vacancies in higher grades (promotions)based onseniority,provided the employee has the qualifications, asfollows:1.For promotions "withinan Assistant Manager'sOrganization"toGrades 34 or lower. (Article 28 par.2.1 (c) (1).) [Emphasis supplied.]2.For promotions in"theManager's Organiza-tion"to Grade 35 and higher. (Article 28 at par. 2.1 (c)(2).) [Emphasis supplied.]Further summarizing, article 28 provides that in theevent of layoffs due to lack of work, the layoffs shalllikewise be based on "Term of Employment" which isanother way of saying "seniority." The article designatessuch candidates for layoffs as "surplus" employees andgives senior surplus employees successive bumping rightson junior surplus employees"in his own Manager's organi-zation."(Article 28, par. 3.11 (b).) (Emphasis supplied.)As noted, article 28 employs the phrases, "the AssistantManager's Organization," "the Manager's organization,"and "his [employee's] own Manager's organization." Thereis a clear distinction between a "Manager's Organization"and "Assistant Manager's Organization." A "Manager'sOrganization" is a reference to a group of employees whowork under a designated overall manager or supervisor. An"Assistant Manager's Organization" is a group of employ-eeswithinaManager'sorganizationwho work under thesupervision of an assistant manager to the Manager.From February 26, 1966, until October 1, 1970, the em-ployees in the appropriate unit consisting of all of the plant'sproduction and maintenance personnel, worked undera sin-glemanager or supervisor. During the whole of that periodtheentireunitwascalledand known as the "200Manager'sOrganization" under company nomenclature.6That period embraced three successive collective-bargain-ing agreementsand most of the term of the fourth successivebargainingagreementbetween the Union and the Companyhere under consideration.At all times here pertinent the manager or supervisorof the "200 Manager's Organization," to wit, the manufac-turing department, was G. Lee. There are a number of coor-dinate managers at the plant of other groups of employees5Respondent's contention that article 28 on"Movement of Personnel" "isnot a semonty provision"iswholly without meat.It is based on the argumentthat the Company under the contract can pick and choose the better qualifiedman for a vacancy from two or more employees of equal terms of service.However,the Company concedes in its brief,that, "where the qualifica-tions of two or more employees are substantially equal.seniority comesinto the picture for promotions." This is an admission that article 28 isessentially a seniority provision. Mr Corhss,Respondent's manager of indus-trial labor relations,testified that"We had seniority,the organization beinga single manager's organization."The Trial Examiner is of the opinion thatthe collective-bargaining agreement here under consideration would give theCompanythe right to select the best qualified man between two or more menof equal serviceeveniftheagreement was completely silent on theCompany'sright of selection under such circumstances.6 The figure"200" is purely an arbitrary designation and has no referenceto the number of employees in the Manager's organization.This is also trueof all other numbers that appear in front of other manager's or assistantmanager's organizationsin other departments, but Lee's "200 Organization" was theonly organized unit in the plant as well as the largest unitin terms of numbers of employees. Lee in turn has a numberof assistant managers working under him who under com-pany nomenclature as shown in the noted footnote also beararbitrary number identifications such as the "200 AssistantManager" in charge of production control, the "250 Assist-ant Manager" in charge of sub and final assemblies of tele-phone sets, etc.InMarch 1970, the Company temporarily split theoriginal "200 Manager's Organization" into two sections,one of which retained the title of "200 Manager's Organiza-tion" and the other was given the title of "500 Manager'sOrganization." Each was placed under a separate managerof coordinate authority. The "500 Manager's Organization"was formed as a newtemporarymanagement organizationto help solve some production problems the Company washaving in its coin telephone manufacturing operations suchas large back orders, extensive overtime requirements, andpoor quality. The employee staff of the new temporary "500Manager's Organization" was formed by transfers of thecoin telephone production employees from the original "200Manager's Organization" and by transfers of the employeesplant's engineering department known as the "300 ManagerOrganization." The employees transferred from the latterwere and are nonbargaining employees.After the split of the original "200 Manager's Organiza-tion" into two management groups, Mr. Lee remained man-ager of the truncated "200 Manager's Organization" and aMr. Todd, a manager of the Company's aforementionedonly other telephone manufacturing plant at Indianapolis,became temporary manager of the new temporary "500Manager's Organization."Prior to the split, the Company gave the Union ad-vance notice of its intentions to temporarily split the appro-priate unit for management purposes into two managementgroups as above described and gave the Union the assur-ances it wanted that the split would not affect the existingplantwide "Movement of Personnel" or, in other words,that the unit employees would continue to have plantwidemovement of personnel as in the past with respect to promo-tions, downgrading, lateral transfers and bumping rights inthe event of layoffs. Upon receipt of such assurances,' theUnion raised no objections to the split.Mr. Todd, the temporary manager of the "500 Manag-ers Organization" having accomplished his mission of mak-ing the Shreveport's coin telephone operation more effi-cient, left the Shreveport plant on or about September 15,1970, and returned to his permanent post at the Company'sIndianapolis telephone manufacturing plant.The record also reveals another instance where a groupof some 25 unit employees under a separate coordinatemanager known as the "714 Manager's Organization" en-joyed plantwide movement of personnel along with thegreat bulk of the unit employees in the "200 Manager'sOrganization" prior to the split of October 1, 1970, underthe terms of the collective-bargaining agreement here in-volved as applied by the Company.7These assuranceswere giventhe Local's presidentby the plant's LaborRelations ManagerW D Corliss whotestified herein, "I told him that wasmy intention,to retain a single avenue for the movement of personnel." 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 29, 1970, the Company through itsaforementioned industrial and labor relations manager,Corliss, notified the Local's acting president, W. R. Saddlerby telephone of the Company's intention to make the tem-porary split of the original "200 Manager's Organization"permanent as of October 1, 1970. Saddler was also notifiedthat any change in thepastplantwide movement of person-nel practices in connection with the permanent reorganiza-tion of the original "200 Manager's Organization" would bedeferred until November 1, 1970, in order to give the Unionthe opportunity to discuss the reorganization and the effectitmight have on the employees in the unit. This notificationwas confirmed in a letter dated September 30, 1970, byCorliss addressed to R. D. Myers, President of Local 2188,who could not be reached by telephone the day before. Theconcluding two paragraphs of the letter read:While the abovereorganizationwill become effective10/ 1 /70, the Company will not implement any changein past movement of personnel practices until 11 / 1 /70.This is in order to provide the Union full opportunityto review these changes.I am, of course, available to discuss this reorganizationand any effect it might have on employees you repre-sent. (Resp. Exh. 5).In accordance with its notice to the Local, theCompany's temporary split of the appropriate unit for man-agement purposes became permanent as of October 1, 1970,but a proposed restriction on the unit's existing plantwidemovement of personnel to movement solely within each ofthe two manager's organizations was deferred until Novem-ber 1, 1970, pending discussion and bargaining thereon withthe Union. Under the permanent split of the appropriateunit, Lee remained manager of the now diminished "200Manager's Organization" and J. J. Scott became coordinatemanager of the now permanent "500 Manager's Organiza-tion." Just prior to the permanent split of October 1, 1970,there were 2,486 employees in the original "200 Manager'sOrganization." On October 1, 1970, 857 of these employees,mostly employees engaged in coin telephone production,were transferred to the new permanent "500 Manager's Or-ganization." On the same date approximately 65 employeesin the "300 Manager's Organization" were transferred to thenew permanent "500 Manager's Organization"; these ap-proximate 65 employees consisted of some 35 professionalengineersand some 30 technical employees.From the beginning the Union vigorously protestedand objected to the Company's proposed restrictions on theplantwide movement of personnel on the ground that it wascontrary to the "intent" of the parties under the terms of thecollective-bargaining agreement and contrary to establishedusage under the agreement. The Company with equal vigormaintained that it had the absolute right to restrict move-ment of personnel midterm under the literal terms of thecontract and that the Union was aware of the Company'sposition on this when it negotiated the collective-bargainingagreement here involved and agreed to it by the literal termsof the agreement.A total of eight jointmeetingsof union and companyofficials were held between October 5, 1970, and November3, 1970, on the Company's proposed restriction on move-ment of personnel. Upon failure of the Company to securethe Union's approval of the proposed restriction, the Com-pany unilaterally put it into effect on November 3, 1970.Under the restriction, movement of personnel was restrictedto that within each of the two manager's organizations or"corridors," to use the word the Company employs in itsbrief.More specifically, after the restriction was put intoeffect, the employees in the reorganized "200 Manager'sOrganization" under Manager Lee had movement of per-sonnel on promotions, downgrading, lateral transfers, andlayoffsonlywithin Mr. Lee's corridor of management andthe employees in the new permanent "500 organization"under Manager Scott had the same movement of personnelonlywithin Mr. Scott's comdor of management. The partiesare agreed that in a layoff under the newly restricted move-ment of personnel it is possible for a senior employee in Mr.Lee's comdor to suffer a layoff while a junior employee inMr. Scott's corridor could be retained, or vice versa. It willbe shown below that this restriction applied only to employ-ees in grade 35 and higher.The "intent" of the parties to the collective-bargainingagreementon the right or lack of right on the part of theCompany to restrict movement of personnel under article28 of the collective-bargaining agreement is in large partreflected in the minutes kept by the Union and WesternElectric of the eight bargainingsessionsthey had on theCompany's then proposed restriction of movement of per-sonnel insofar as these minutes show the prior history ofnegotiations and prior understandings between the Unionand the Company on the rights of the contracting partiesunder article 28. The minutes of the eight meetings as keptby the Company and the Union are in evidence as GeneralCounsel's Exh. 2 (a) to (f), and Respondent's Exhibits 6 (a)to (h), respectively. The Company'sminutes are complete asthey contain minutes for each of the eight meetings; theUnion's minutes are less complete as its minutes for the firsttwo bargainingsessions, if kept, are not in evidence.The two separate sets of minutes of the meetings are inremarkable agreement as to what occurred at the meetingsof the Union and the Company on the latter's proposedrestriction of movement of personnel. 8 The company min-utes for the first meeting 9 Of October 5, 1970, in pertinentpart read as follows:Union by its representative:I asked Bill to set upthismeeting when I got word that the Company wastampering with movement of personnel. When activityof plant is being reduced, this is a violation of ouragreement.By doing this,you change the whole intent ofthe movement of personnel article as it was negotiated.When you developed Dept. 201 [this obvious errorshould read Dept. 5001, you said it was due to engineer-ing problems. The Union was given assurance there beno change in movement of personnel ... [Emphasissupplied.]Company by its representative:There is no questionabout what happened last spring when he brought inTodd. We said there would be no change in movementof personnelsincehe was here on a temporary basis.WE thought when he left we would maintain our for-8Counsel for General Counsel and Respondent also appear to agree thatthe two sets of minutes are substantially smular.9 Thereare no union minutes of record for this meeting WESTERN ELECTRIC, INC.333mer position.Now it wasdecided we would make thepermanent change. J. Scott.We also brought piece partmanufacturing into this new branch.The rest will staywith George Lee. This weenvision as a permanentchange.Union:Doesn't thisclash with what you told uslast spring?Company:I think you can recognize that any or-ganization will change.There arechanging manufac-turing conditions.We feel strongly that we have theright to do this undermanagement of the business.Realign our own management.We realisethat this willhave an effect on movement of personnelfor people 35grade and up.Union:It affectseveryone in plant on a layoff.Company:Okay,it affects all employeeson a lay-off. But there will be no changein sub-branches. Wetried to keepthe effect to a minimum.The only changehere is a new manager.Because this will effect move-ment of personnel,I told Bill we will hold off untilNovember1so we wouldhave a changeto discuss.Union:We feel thisis a unilateralmove on the partof the Company. The Companycan reorganize its ownmanagement,but when youaffectmovement of per-sonnel,you must bargain.Company:You must recognize when bargaining acontractthat therewill be organizational changes asbusiness changes.Union:Our minuteswill reflectthat we never talkedabout more than one manager.[Emphasissupplied.]Company: We didnot anticipate another one at thattime ...[Emphasissupplied.]the work force.Company:The possibilityor reorganization was nosecret.I know your people have discussed what wouldhappen whennew manager'sorganization ismade.We've doneit at assistant manager level.Union:Do you agree that this changes conditionof employment.Company:Idon't think it will have that mucheffect.Movement of personnel at 35 grade and aboveiswithin manager's organization,but it won't affect-lower grades.Union:Itwill affect employment rights.Company:Itwill affect displacement rights onforce reductions.Union:Itwill cut it directly in half.Movement ofpiece parts too. You told us you would keep work flowin harmony. We feel this is disharmony.Company:This is a judgment.We feel this move isproper.Union:Let's make one thing very clear. We don'tcare who reports to who.We're concerned with move-ment of personnel.You can make any change youwant.The Company'sminutes for the second meeting withthe Union held on October 14, 1970, read in pertinent partas'follows:Company(with reference to the new temporary"500 Manager's Organization): ...We told you wewere setting up temporary organization. We told youno change in movement of personnel at that time. Weanticipated that it would only be temporary.nsssssCompany:You do recognize the Company's rightto run the business?Union:No. We don't feel you have the right tomake a move of this magnitude under the managementright clause. We feel you have gone beyond your rights.Company:With all the changes that take place, wecannotlock into anyassistant manager's or manager'sorganization.We know it will change.Union:Do you feel this is a non-negotiable item?Company: Obviously notor we would have justdone it.We want to hear any problems you might have.We feel we need to make changes. [Emphasis supplied.]Union:You've heard the Union's position. Do youplan to make any changes?We feel this was a unilateralmove.Company:We feel this move was well advised. Wedon't intend to move these people back to onemanager's organization.Union:Even though this move was outside thecontract?Company:We don't feel it was outside the con-tract.We never gave any guarantee, implied or ex-pressed,that this organization would not be changed.Business conditions change.Union:This doesn'tmake sense with a decrease insUnion:Let me straighten one thing out. We dohave plantwide seniority now and we don't want thisto change.Company:We do not have plantwide seniority.Union:Why are you bargaining now?Company:Because a new manager's organizationwill effect movement of personnel.Union:Do you consider this a change in employ-ment rights?Company:Change.Union:...We have written proposal we'd like topresent at this time.Company:May we review it now. In third para-graph, you proposeone manager's organization and noothers.Movement of personnel be limited to a singlemanager's organization.ssssThe thirdparagraph of Union's written proposal datedOctober 14, 1970, referred to in the above company minutesreads as follows:The Unionproposes that the channels of movementnegotiated in the General Agreement between the par-tiesdated 24th July, 1969, whichinvolvesone 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager's organization not be effectedby this pro-posed reorganization;oranyfuture reorganizationconcerning manager's organization,Shreveport Works,without agreement between the parties.In subsequent meetings the Company made variousproposals to the Union under which they offered to restorein increasing degrees the loss of preexisting plantwide move-ment of personnel the Company was proposing to takeaway under its management reorganization of the unit, butalwaysunder the conditionthat there would bea cutoff dateon such restorations of existing plantwide movement ofpersonnel rightssome3or 4 months prior to the expiration ofthe then outstanding collective-bargainingagreement sched-uled by its terms to expireon July 23,1971.10 The reasonoffered at the trial by counsel for Western Electric for theCompany's refusal to extend its offers of restoration of thepreexisting plantwide movement of personnelfor the life ofthe contract"...was that so it [the Company]would notgo into the ... contract bargaining...in a position worsethan that which it had under the words of the agreement asnegotiated and written."The Union rejected the Company'soffers of restoration of plantwide movement of personnelfor a periodshortof the duration of the agreement becauseit believed the Company's proposal was something less than"we felt we already had," that is,plantwide movement ofpersonnel for the duration of the collective-bargainingagreement.Of the minutes kept by the Union on its bargainingsessions with the Company, only two bear on the issue ofthe "intent" of the parties under article 28 of the collective-bargaining agreement on the Company's right or lack ofright to curb midterm the preexisting plantwide movementof personnel.The first of these,the Union'sminutes of themeeting of October 19,1970, reads in pertinent part:Company:We have met several times on this sub-ject and at our last meeting you presented us a propos-al.Union:Our proposal concerns only the Movementof Personnel.Company:We cannot totally go along with yourproposal as it changes the contract as we see it.Union:We know that other locations have workedour Agreement on plantwide placement in an effectivelack of work situation.Company:Only two (2) locations have this formthe '69 bargaining.Union:Our intent was never to have it where jun-ior people are on the roll while senior people are laidoff.How many contracts have we bargained here?Company:Four.Union: Don't you agree the intent has always beenone manager?[Emphasis supplied.]10The details of thesesuccessive proposalsby the Company to the Unionare shownin the Company'sbrief as follows:1.Permit employees to cross Manager lines once in upgrading situ-ations, within six months.2. Permit employees to cross Manager lines once in upgrading situ-ations, and an unlimited number of bumping situations,within sixmonths.3. Permit unlimited upgrading and downgrading across Manager linesfor six months4. Permit unlimited upgrading and downgrading across Manager linesfor seven months.Company: Yes,but no one has said we would al-ways havejustone.[Emphasis supplied.]Union:I don't recall us ever bargaining about this.Company:Well as we grow you can understand theneed for changes.sThe other union minutes which bears on the issue is onthe meeting of October 29, 1970, which inlpertinent partreads:Union:... we negotiated only one manager's organi-zationlast year. [Emphasis supplied.]Company:Do you think any future meetingswould be fruitful?Union:I don't know, we feel that our proposal isreasonable and don't feel this is an extension of thecontract.saCompany:Your last position is that movement bethe same for the life of the agreement.Union:Yes.sss11At the trial, counsel for the Company in his directexamination of the plant's aforementioned Labor RelationsManager Corliss, directed his attention to that part of theUnion'sminutesof October 19, 1970, as set forth abovewhich reads:Union:Do you agree the intent has always beenone manager?Company: Yes,but no one has said we would al-ways have just one. [Emphasis supplied.]Company counsel then asked Corliss whether he recalledthat question and answer. Corliss did not deny the questionand "Yes" answer but merely stated "Well, I don't recall theexact words" and then sought to avoid the impact of theanswer "Yes" to the question by elaborating at length on the"no one has said we would always have just one." From theabove-quoted minutes, from Corliss' testimony, and fromthe record as a whole, the Trial Examiner finds that Corlissas spokesman for the Company at the bargainingmeetingof October 19, 1970, did make theadmissionattributed tothe Company in the union minutes of that meetingas shownabove.In all the previous collective-bargaining negotiationssince 1966 leading to the four successive collective-bargain-ing agreements between the Union and the Company, thesubject of whether the parties, under the standard perma-nent provisions of article 28 of such contracts, "intended"the movement of personnel to continue to be plantwide as WESTERN ELECTRIC, INC.335it has been from the beginning, came up for express discus-sion only once. In 1968 while negotiating the 1968 contract,the Union sought a change in the language of article 28 tomore clearly and expressly preserve for the employees in thebargainingunit the plantwide movement of personnel thatthey had historically enjoyedunder a single manager since1966. Under the language of section 2.1 (c)(2) of the con-tract, vacancies in grades 35 and above are filled in "theManager's organization having the vacancy ... " and "fromwithin the Manager's organization having the vacancy."Fearful that the Company might at some future date underits right ofmanagementarticle in the collective-bargainingagreement(article 2) put on additional coordinate supervi-sors or managersof the bargaining unit and then claim theright to restrictmovementof personnel from the formerplantwide movement to that strictly within eachmanager'sorganization or corridor, the Union sought a change in thelanguage of article 28 to make vacancies in grade 35 andabove fulfillable not from the ranks of "the Manager's or-ganization" as the article reads but from the ranks of bar-gaining unitthroughout the "Shreveport Works" which isthe designation the Company's plant is given in the collec-tive-bargainingagreement.The Union was gravely con-cerned that in the event the Company chose to add anothercoordinatemanager tothe management of the bargainingunit and a massive layoff thereafter took place, a senioremployee in one of the twomanagementorganizationscould find himself out on the street without a job while ajunior employee in the othermanager'sorganization wouldbe retained. The union officials expressed this fear manytimes to the company officials during the two meetings in1968 in which the Union sought the described change in thelanguage ofarticle 28.Corliss, replying for the Company, denied the Union'srequested change in the language of article 28, but gave theUnion firmassurancesthat he "did not contemplate addi-tionalmanager's organizations."Notwithstanding this as-surance,Corliss told the Union officials at the meeting thatthe single management of the unit "could possibly change."With the Company's assurancesthat it did not contemplateany changes in the singlemanagementof the bargainingunit, the Union did not press for the language change inarticle 28 and it remained the same as it had been since1966. From the testimony of record 11 on the 1968 negotia-tions as they relate to article 28, the Trial Examiner infersand finds that the Union did not consciously yield or waiveits claimed right to plantwide movement of personnel forthe duration of the 1968 collective-bargaining agreement ascontended by the Company.As heretofore indicated, the single manager of the bar-gaining unit from 1966 to November 2, 1970, had a numberof assistant managersworking under his supervision. Justprior to the split 12 of November 3, 1970, Mr. Lee, as manag-iiThe only testimony of record on the 1968 contract negotiations withrespect to article 28 was received from the plant'sLaborRelations ManagerCorhss. The only otherwitness inthis proceeding, the Local's vice president,Horton,did not testify with respect to the 1968 negotiations on article 28 ashe was not a participant thereto. He did not become a union officer until1969.i2After the split, Lee had only four assistant managers under him andScott as the other coordinate manager of the bargaining unit had threeassistant managers.er of the original "200 Manager's Organization," or bargain-ing unit, had seven assistantmanagersworking under hissupervision who were in turn in charge of the various phasesof the manufacture of telephonesets andcomponent parts.Each assistant manager had a numbered title such as "220AssistantManager" (in charge of production control andmerchandise functions) and "250 AssistantManager" (incharge of sub and finalassembliesof telephone sets).Although thelanguage ofarticle 28 of the collective-bargaining agreement on the movement of personnel on thefilling of job vacancieswithin"theManager's Organization"for vacancies in grade 35 and higher and on the filling ofvacancieswithin "the Assistant Manager's Organization" forvacanciesin grade 34 and lower, are literally identical, histori-callythe movement of personnel has at all times been differ-ent for employees in grade 35 and higher under "theManager's Organization" than for employees in grades 34and lower under an "Assistant Manager's Organization."From February 22, 1966, to November 2, 1970, the fillingof vacanciesin thesingle manager's organization in grades35and higherhas always been ona plant wide basis.On theother hand, the filling of vacanciesin an assistantmanager'sorganization in grades 34 and lowerhas always beensolelywithin the assistantmanager's organizationand never on aplantwide basis.The Company in 1967, during the life of the 1967 col-lective-bargaining agreement, unilaterally split one of theassistantmanager's organizations, known as the "250 Assist-antManager'sOrganizations"underManagerLeeintotwo assistantmanager's organizations,one of whichretained its original "250" designation and the other wasnamed the "260 Assistant Manager's Organization." Sim-ilarly in 1969 during the pendency of the 1968 contract, theCompany unilaterally split the aforementioned new 260 as-sistantmanager's organization into two, thereafter knownas the 260 and 280assistantmanager's organizations, re-spectively. It is established by stipulation of the parties thatthese splits were madeafterprior oral notice to the Localand that the Local did not seek to bargain with the Compa-ny on its then proposed actions or the effects thereof on themovement of personnel. It is to be noted that these weresplits ofassistantmanagers'organizations,not of the singlemanager'sorganization of the entirebargaining unit.From the bare bone record of the above stipulated factson the Company's unilateralprior splitsof management ontheassistantmanagers' level the Examiner finds that theUnion's failure to challenge those splits was not a consciouswaiver of its right to challenge the Company's unilateralfragmentation of the preexisting plantwidemovement ofpersonnel on thesinglemanager's levelas the Companyappears to contend.The November 3, 1970, split of Manager Lee's "200Management Organization" did not affect the movement ofpersonnel of all of the employees in the bargaining unit, butonly'of employees in grade 35 and higher. Under article 14of the collective-bargaining agreement, the Company main-tains 10 job grade levels at its Shreveport plant, numbered32 to 41, inclusive, with 32 being the lowest level at whichemployees are employed and 41, the highest. As of July 24,1969, the hourly wage rate for employees in the unit rangedfrom $2.10 for grade 32 to $3.75 for grade 41. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDBefore the split, the movement of personnel of employ-ees in the lower grades 32 through 34 with respect to promo-tions,downgrading, and layoffs, had always been restrictedto that within theassistantmanager'sorganization in whichsuchl lower grade employees worked. After the split, themovement of personnel for grades 32 through 34, as in thepast, continued to be restricted to that within theassistantmanager'sorganization in woich such graded employeesworked. As this continued restriction on the movement ofpersonnel for grades 32 to 34, after split did not in any waychange the preexisting working conditions of such lowergrade personnel, General Counsel does not contend that theconinuation of the restriction of movement of personnel foremployees in grades 32 to 34 after the split to that withintheir assistant'smanagement'sorganization is in violationof Section 8(a)(5) of the Act. Such continued restriction ofmovementof personnel for grades 32 to 34 isthus not anissue in the case.Before the split of the original "200 Manager's Organi-zation," the movement of employees in grades 35 and higherwas plantwide. After the split of the old 200 organizationinto the diminished 200 and the new 500 organization, themovementof personnel for such grades 35 and higher em-ployees was no longer plantwide (with certain exceptionsnot deemed of sufficient importance for detailing here) butrestricted to that within the 200 to 500 organization in whichsuch employees worked. This was an actual change in thepreexistingworking conditions of such higher graded em-ployees, whether or not such achange isauthorized by theterms of the collective-bargaining agreementwhich is theissue tobe decided herein.The record does not reveal the number of employees inthe bargaining unit with grades of 35 and higher. However,the testimony of the plant's Labor Relations Manager Cor-liss shows that there are "many, many" employees in grades35 and higher in both the truncated 200 and the new 500organization. It is inferred from Corliss' testimony and fromthe fact that thereare sevengrades of 35 and above asagainst only three grades below 35 that at least half of thebargainingunit consistsof employees who are in grades 35and above and that accordinglyat a minimumone-half ofthe unit could have their preexisting working conditionsadversely affected by the new restriction on the movementof personnelin layoffs, promotions and downgrading.It is established by stipulation that since November 3,1970, the Company has not permitted movement of person-nel in grades35 and higher between the 200 and 500 organi-zations regardlessof the relative qualification of employees.It is also established by stipulation that since November 3,1970, the Company "in all cases,without regard to qualifi-cation, has not considered employees in one manager's or-ganizationfor upgrading or downgrading into ... the othermanager's organization," except in hardship cases.In the summerof 1970 the bargaining unit was reducedby layoffs due to lack of work from about 3,200 employeesto about 2,500 employees. This figure of 2,500 was roughlythe number of employees in the unit on November 3, 1970,when the Companyimplementedits split of October 1,1970, by restricting movement of personnel to that solelywithin each of the two coordinatemanager'sorganizations.The uncontradicted testimony of the Local's vice president,for determination under the Board's compliance procedures.Horton shows that if a similar reduction of force took placeafter November 3, 1970, "The potential effect of the splitcould be every employee in the unit."The Respondent's minutes of the bargaining confer-ence of October 5, 1970, on the Company's then proposalto restrict movement of personnel as above described showsthat the Company "realized that this willhave an effect onmovement of personnel for people 35 grade and up." Fromand after the effective date of the new restriction, the Com-pany could go to the street to fill a 35 and higher vacancyin one of its two manager's organizationsalthough therecould be many qualified candidates for suchvacancies inthe other manager's organization within thebargaining unit.The Company's minutesfor the samemeeting alsoacknowl-edge that its then proposed restriction of movement of per-sonnel would "affect allemploveesin a layoff."In the 7-month interval between the effective date ofthe new restriction on the movement of personnel and thetrial of this case, 10 grievances have been filed by the Unionin behalf of employees in the unit whom the Union claimshave been adversely affected by the new restrictions on themovement of personnel. These grievancesare in variousstages of development under the grievance and arbitrationprocedures of the collective-bargaining agreement. Two ofthe involved grievants complain that they have been down-graded and the other six complain that they have not beenupgraded for promotions, all because of the adverse affectupon them of the Company's new restrictionon the move-ment of personnel. In addition the recordshows illustra-tionsof several other employees who were likewiseadversely affected by the restriction but did notfile griev-ances as the Local felt that the prototype grievances it hadalready filed would control the cases of such other employ-ees.Counsel for the Company admits thatthere are some10 to 14 employees who may have been affected by the newrestriction but who have not filed grievances.In the same 7-month interval between the effective dateof the new restriction of personnel and the trial of this case,a combined total of about 50 promotions of unit employeestook place in the two manager's organizations.The promo-tions in each of the two manager's organizationstook placewithout investigation or consideration of whether any of theemployees in the othermanager's organization had superiorseniority and qualifications for such promotions.The described 7-month period has been a relativelystable period in terms of employment in the bargaining unit.In that 7-month period there have been no layoffs at theplant and employment in the unit increased from 2,500 to2,700 employees. For this relatively short and quiet period,the Trial Examiner finds and determines that the dozen orso known employees who appear to have been adverselyaffected 13 by the new restriction on the movement of per-sonnel and the undetermined number of employees whomight have had some of the 50 promotions made in theperiod if these promotions had been made under the formerplantwide seniority enjoyed by the employees rather thanwithin manager's organizations, represent a substantial, if13No findings are intended here on the rights of such employees,but left WESTERN ELECTRIC, INC.337fractionally small, number of employees who appear tohave been adversely affected by the new restriction onmovement of personnel. Considered individually, the re-striction seriously affects each affected employee in termsof wages when downgraded,14 and in chances for promotionand dangers of a layoff.But potentially in the event of a massive layoff of 500or more employees such as occurred in the summer of 1970,the Examiner finds from the evidentiary findings above thatthe new restricted movement of personnel has every likeli-hood of resulting in the layoff of senior employees in oneof the twomanager's organization while junior employeesare retained in the other manager's organization. Similarly,under the new restriction on movement of personnel, a seri-ous drop of business in one of themanager'sorganizationshas the strong potentially of resulting in the downgradingof higher grade senior employees in that manager's organi-zation while junior employees in the same grade postiionsin the othermanager'sorganization retain their grade posi-tions.But the effect of the split is potentially far more perva-sive than the mere layoff of senior employees in one of thetwo manager's organizations while junior employees in theother manager's organization are retained. Because of thechain reaction,. each employee who is downgraded orbumped out of turn because of the split would be affected.This is because the intermediate steps of "successive"bumping prior to reaching the end result (i.e., the last em-ployee to be downgraded or the last employee to be laid off)would affect any number of employees.The testimony of the plant's labor relations manager,Corliss, shows that while there is a certain amount of spe-cialization on the part of the unit employees in each of thetwo manager's organizations,"there are no clearcut lineswhere only one job is done in one or the other ...... Corliss'testimony further shows that "there's some degreeof trans-ferable skills" between thetwo manager'sorganizations.The Company claims the right under acticle 2 of thecollective-bargainingagreemententitled "Management ofBusiness" to add additionalmanager's organizations to thebargaining unit as itsees fit.General Counsel does notcontest thisclaim.The Examiner finds that under the con-tract the Respondent had the right to split the original "200Manager'sOrganization"into two manager's organizationsas itdid on October 1, 1970.The Respondentalso claimsthat there was an eco-nomic justification for installing an additional manager'sorganization to the theretofore single management of thebargaining unit. General Counsel does not appear to contestthis claim. From the evidentiary findings above, the Exam-iner finds that Respondent had economic justifications foradding a secondmanager tothe unit.The Respondentalso claimsthe right under the termsof Article 28 of the collective-bargaining agreement for theunilateral action it took on November 3, 1970, in restricting14Althoughemployees who are downgraded received,under the collec-tive-bargaining agreement,the same wageper hour intheir downgradedgrade astheyhad in their higher grade, their periodicwage increases underthe contract is governedby their grades;the higher grades receive higherperiodic wage increases than do the lower gradesThus a downgradinggenerally results in a loss of the higher instep raises for higher paid positionsthe pre-existing plantwide movement of personnel to thatwithin each of the two manager's organizationsunder itsmanagement reorganization of October 1, 1970. This is thecentral issue in the case; it will be discussed and determinedbelow in the next section of this Decision. Counsel for theCompany do not claim any economic justification for therestriction but rely solely on the Company's right to restrictmovement of personnel under the terms of the contract asappears from the following statement of one of Re-spondent's counsel at the trial: "Respondent is not contend-ing that the reason that employees were restricted after thisdecision [i.e., the decision to divide the single managementorganization into two organizations] was made, in terms ofmovement of personnel, was because of economic reasons.That is not our contention. It was restricted because of thecontent [i.e., of Article 28 of the collective-bargaining agree-ment]." In view of this admission by Respondent's counselthat the restriction was not put into effect for economicreasons, the Trial Examiner asked Corliss, the plant's saidLabor Relations manager, why the Company was so ada-ment in insisting upon putting into force the new restrictionon movement of personnel despite the strong and unwaver-ing opposition of the Union. He answered that if the cross-ing of manager's lineswere allowed under the reorganizedmanagement of the unit "we might be involved in additional,training."From the evidentiary findings above showing thatthere are not clear cutlines"where only one job is done in[one] or the other" of the two manager's organizations, andthat thereis some degreeof transferrable skills between thetwo manager's organizations, the Trial Examiner finds andconcludes that the chances that the Company "might beinvolved in additional training" if the crossing of manager'slines were allowed for promotional purposesisminimal. Itis inferred and found from the record as a whole that theCompany would normally be involved in more training ofnew employees hired by the Company from off the streetthan in the training of employees already on its payrolldesiring to transfer from a job in one of the twomanager'sorganizations to a job in the other.Summarizingthe record shows and the Trial Examinerfinds that prior to November 3, 1970, the unit employees inthe Company's Shreveport plant in grades 35 and above hadplantwide movement of personnel with respect to promo-tions,downgrading, lateral moves, and in layoffs, but thatfrom and after November 3, 1970, their movement of per-sonnelwas limited and restricted to the manager's organiza-tion to which they were assigned and in which they worked.Discussion and ConclusionsThe ultimate decision for resolution here is whether theCompany had the contractual right under the terms of thecollective-bargaining agreement to unilaterally restrict thepreexisting plantwide movement of personnel during mid-term of the agreement. From the evidentiary findings setforth above and the record as a whole, the Trial Examinerfinds and concludes that it was the intent of the partiesunder article 28 of the collective-bargaining agreement thatthe movement of personnel in grades 35 and higher shouldat all times be and remain plantwide during the life of the 338DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract as it had been under the three previoussuccessivecollective-bargaming agreements.Accordingly the Trial Examiner finds and concludesthat the Company's unilateralaction of November 3, 1970,restricting the rights of the employees in the bargaining unitwith respect to promotions, downgrading, lateral transfers,and layoffs to that within one or the other of the twomanager's organizations to which they were assigned underthe management reorganization of October 1, 1970, alteredarticle 28 of the collective-bargainingagreementand consti-tuted a change in their established working conditions inviolation of Sections 8(a)(1) and (5) and 2(6) and (7) of theAct.As stated in Respondent's brief, "the basic issue in thiscase turnsupon the proper interpretation of Article 28" ofthe collective-bargaining agreement. The Company con-tends that the literal language of article 28 gives it the rightto restrict movement of personnel to that within each of thetwo manager's organizations and thereby to prohibit themovement of personnel across manager's organizationlines. In support of its contention the Respondent points tothe language of article 28 which provides that vacancies ingrade 35 and higher shall be filled in"theManager's organi-zationhaving the vacancy"and that vacancies injourneymen's occupations shall be filled "fromwithin theManager's organizationhaving the vacancy."(Emphasis sup-plied.) Respondent also points to other language of article28 dealing with successive bumping rights senior employeeshave in the event of widespread layoffs due to lack of work.In such situations article 28 provides that an affected em-ployee has displacement rights"in hisown Manager's organi-zation." (Emphasis supplied.) From these quoted phrases inarticle 28, the Company argues that article 28 "authorizesthe Company to restrict movement of personnel from onemanager's organization to another,nomatter how manymanager'sorganization there may be." (Emphasis sup-plied.)While it is true that the literal language of article 28, ifnot directly15 at least impliedly, supports Respondent's con-tention that the contract authorizes restrictions on themovement of personnel from one manager's organization toanother, the record is otherwise overwhelming that this wascontrary to the intent and understanding of the parties atthe time the 1969 collective-bargaining agreement here in-volved was negotiated and that the real intent of the partieshad been that there would be a continuation of thestatusquoof plantwide movement of personnel under a singlemanager asin the past under three previous successive col-lective-bargainingagreements,all of which contained arti-cles identical with or wholly similar to article 28.This intent was admitted by the Company at one of the15The contract would have avoided the present controversy if it had direct-ly stated that while the bargaining unit has always been under the manage-ment of a single manager, the parties agree that the Company may at anytime during the life of the contract add additional managers to the manage-mentof the unit and that in connection therewith the Company would havethe right to restrict movement of personnel from one manager's organizationto another. Instead the Company relies on inferences to be drawn from suchphrases in article 28 as read that vacancies shall be filled in "the Manager'sorganization having the vacancy" as giving it the authority to put on addi-tionalmanagersand restrict movement of personnel to the corridors of eachmanager's organization.eight bargainingsessionsit held with the Union on its pro-posal to restrict movement of personnel from the previousplantwide movement. As the findings above show, this ap-pears from the Union's minutes of the meeting of October19, 1970, in which the following colloquy took place:Union:Don't you agree the intent has always beenone manager?Company: Yes,but no one has said we would al-ways have just one. (Emphasis supplied.)Union:I don't recall us ever bargaining about this.Company:Well as we grow you can understand theneed for changes....At the earliermeeting ofOctober 5, 1970 (the firstmeeting), the minutes of the Company show that when thecontract here under c consideration was negotiated in 1969the parties negotiated under the understanding that therewould be only a single overall company manager of thebargaining unit as appears from the following excerpt fromthe minutes:Union:Our minutes 16 will reflect that we nevertalked about more than one manager.Company:We ,did not anticipate another one atthat time.Any review of the minutes of the parties on their post-contract bargainingsessionsof the Company's postcontractproposal to impose limits on the existing plantwide move-ment of personnel clearly shows that the involved 1969contract had been negotiated with the intent that the bar-gaining unit would remain under a single overall companymanager under whom the employees would continue tohave plantwide movement of personnel as in the past. At thetime the 1969 contract was negotiated the Company had noplans or present thoughts of splitting the singlemanagementof the unit into a dual management.The only time article 28 came up for direct discussionwas in connection with the negotiations for the 1968 con-tract, not the 1969 agreement, when the Union, in order toavoid any future misunderstanding, requested changes inthe language of article 28 to expressly provide for plantwidemovement of personnel to conform with the actual practiceunder all preceding articles 28 in all previous collective-bargaining agreements. The Company declined to make thechanges on the ground that the presently existing singlemanagement of the unit and, with it the plantwide move-ment of personnel, "could possibly change," but gave posi-tive assurance to the union officials that the Company hadno present thoughts or plans to put on additional managersto the unit. With these assurances the Union did not pressfor the requested changes in the language of article 28, butthere is nothing in the record to suggest or indicate that theUnion consciously yielded or clearly and unmistakenlywaived its interest in the matteras isrequired under wellestablished authority for proof of a waiver of the right tobargain on such vital matters of employee concerns as pro-motions, downgrading, and seniority rights in layoffs.17 Be-16Neither the Union nor the Company offeredin evidencethe minutesthey keptof the negotiations leading tothe 1969 collective-bargaining agree-ment here under consideration, presumably because they showed no discus-sion on the textof article 2817 See cases collated in In. I I and 12 of theTrial Examiner'sDecision inRockwell-Standard Corp,166 NLRB 124enfd, 410 F 2d 953, at In 2 (C.A.6), as well as textof the TrialExaminer's Boardadopteddecision at p 132 WESTERN ELECTRIC, INC.cause of the assurances that no present changes in theexisting plantwide movement of personnel were contem-plated, the changes the Union asked for in the language ofarticle 28 became academic and not worthy of prolongeddiscussion and negotiation." But isquite apparent from thefight the Union put up when the Company proposed thepresent curtailment of the preexisting plantwide movementof personnel as culminating the instant proceeding that theUnion did not in the negotiations for the 1968 contractdeliberately and knowingly waive its right to bargain andeven strike for the preservation of the preexisting plantwidemovement of personnel had since 1966. The preservation ofthis plantwide movement of personnel was and is of vitalimportance to the Union because a division of such plant-wide movement of personnel under separate managerscould among other adverse effects lead to senior employeeslosing their jobs in one manager's organization during amassive layoff while junior employees retain their equiva-lent positions in the second manager's organization. Thiswas the ever present concern of the union officials at theeight bargainingsessionsheld with the Company before theCompany unilaterally and without union consent imposedthe new restriction on the plantwide movement of person-nel.The Trial Examiner further finds and concludes from theabove evidentiary findings that the Union did not waive itsright for bargaining on the effect the splitting of the singlemanager's organization would have on the movement ofpersonnelby its failure to request bargaining on theCompany's past actions under prior collective-bargainingagreementsin splittingassistantmanager organizations ascontended by Respondents. As heretofore found, historical-ly the movement of personnel for employees in grade 34 andbelow has always been withintheassistantmanager's organ-ization to which such employees happen to be assignedwhereas the movement of personnel for employees in grade35 and above prior to November 3, 1970, has always beenin the manager's plantwide organization. Up until October1, 1970, themanager'sorganization has always been plant-wide whereasallassistantmanager organizations at all timesboth before and after October 1, 1970, have always beenonly designated sections within thesingle manager's plant-wide organization. Thus historically the movement of per-sonnel on an assistant manager's level has always beenwithin theassistant manager'sless-than-plantwide organi-zation for employeesin grades34 and below whereas histor-ically the movement of personnel for employees in grades35 and above had always been until the Company's unilat-eralaction of November 3, 1970, within the singlemanager's plantwide organization. For this reason, it fol-lows that the failure of the Union to request bargaining onthe splittingofassistantmanager's organizations was not aconscious and deliberate waiver of the Union's right tocontest the splitting of the single manager's organizationinsofar as it affected the traditional working conditions ofon requirements for a "waiver " See alsoUnitDrop ForgeDivision,Eaton Yale& TowneInc.,171 NLRB No. 7318The Union's decision not to become involved in prolonged negotiationsabout the academic possibility that the Company might put on an additionalmanager in view of company assurances that it had no present plans orthoughts of doing so turned out to be a soundjudgment asthe Company didnot in fact put on any additional managers of the unit during the life of the1968 contract.339employees in grade 35 and above as enjoyed by them sincethe beginning of the contractual relationship in 1966 be-tween the Union and the Company. The latter involving therights to promotions and job security on a plantwide basisare of such vitalinterestto the employees in the unit thatit cannot be assumed that there has been a waiver thereofin the absence of clear and positive proof of such waiver.That element is lacking in the instant case.If historysustainsthe right of the Company under article28 to contain movement of personnel for employees ingrades 34 and lower to that within their assistantmanager'sorganization, then history under article 28 also sustains theright of employees in grades 35 and above to plantwidemovement of personnel within the original singlemanager'splantwide organization for the duration of the life of thecollective-bargainingagreementhere involved.Another argument advanced by the Company is that itsunilateral imposition of the rule against the movement ofpersonnel across manager's organizations should in anyevent be allowed to stand on the ground that the restrictionhas had only what it deems a nonsignificant impact on thebargaining unit in the 7 months the restriction has been ineffect, under a line of cases involving unilateral subcon-tracting.Westinghouse Electric Corp.,150 NLRB 1574;American Oil Co.,151NLRB 421;Allied Chemical Corp.,151NLRB 718. In these cases the Board held that theemployers were not in violation of the Act by their unilat-eral acts of subcontracting work out because the subcon-tracting did not involve any significant impact on unitemployees' job interests.But it is obvious from any perusal of these subcontractingcases that the Board weighed the Employer's economic ad-vantages from such subletting as established by long priorpractice against the adverse impact of the subcontracting onthe employees in the unit in arriving at a decision of whetherthere had been a violation of the Act and that where therecord historically showed strong economic advantage tothe Company and no significant adverse impact or det-riment to the employees, the Employer has been found notto be in violation of the Act.The instant case does not involve any subcontracting buteven if the holdings of the Board in the above-cited casesare deemed applicable, the record here fails to show anyeconomic advantages to the Company for the substitutionof its rule against the movement of personnel acrossmanager's organizations for its former long establishedpractice of allowing plantwide movement of unit personnel.A sharp distinction must be drawn between the economicadvantages to the Company in the splitting of the originalunitary management organization of the unit into two andits new rule limiting movement of personnel to that withineach of the two manager's organizations. This is because therecord shows definite economic justification for the splittingby reason of increased efficiency, but no economic benefits,or virtually none, accruing to the Company from its newrestriction on the former plantwide movement of personnel.While the plant's labor relationsmanager,Corliss, claimedsome economic disadvantages in allowing the crossing ofmanager's organization after the split as "we might be in-volved in additional training," 19 counsel for the Company19 It would appear that it would be quickerand easier to train a presentcontinued 340DECISIONSOF NATIONALLABOR RELATIONS BOARDopenly conceded that the Company was not claiming anyeconomic advantages from the new restriction on the move-ment of personnel,as it places its sole reliance on the lan-guage of Article 28 for the authorization of the newrestriction. (But as shown above, Article 28 interpreted inthe light of the intent of the parties shows that the partiesintended the preexisting plantwide movement of personnelunder article 28 to continue for the life of the contract.)Thus by the Respondent's failure to show any signifi-cant economic benefits to itself from its new restriction onthemovement of personnel, the Respondent's unilateralimposition of the restriction is a violation of the Act envenunder the Board's holdings in the cited subcontracting casesupon whichit relies.However, even if the "significant impact" test of thecited subcontracting cases is applied here, the record showsthat the Company's new restriction on the movement ofpersonnel does have a significant present and potential im-pact on the employees in the bargaining unit. TheCompany's minutes of . the midterm bargaining sessionswith the Union on its then proposed new restriction on themovement of personnel shows that the Company was awarethat it would have an affect on employees in grade 35 andabove and that "It will affect displacement rights on forcereductions. "20The above findings of fact further show that in therelative short and stable period of employment of 7 monthssince the new restriction on movement of personnel was putinto effect there are a dozen or so known employees whohave filed grievances and appear to have been adverselyaffected by the new restriction and an undetermined num-ber of employees who might have had some of the 50 pro-motions made in the period if these promotions had beenmade under the former plantwide seniority enjoyed by theemployees prior to the new rule. In addition there are some10 to 14 employees who appear to have been affected by thenew restriction but who have not filed grievances. Consider-ing the brevity of the elapsed time and stableness of theemployment situation therein, the Trial Examiner finds andconcludes that this evidence shows strong indications thatthe new restriction has had a significant adverse impact onthe employees in the unit. A much more widespread andserious impact on the unit would take place if the Companyhad another massive layoff due to lack of work such as itdid in the summer of 1970 before the new restriction wentinto effect when more than 500 employees were laid off. Inthat situation the record shows a very strong potentialitythat quite a number of senior employees in one manager'sorganization could be laid off while junior employees inequivalent positions are retained in the other manager'sorganization.In review the record shows that the collective-bargam-ing agreement here involved and its three predecessor agree-ments were all executed under the present reality of a singlemanager of the bargaining unit inextricably tied in to aplantwide movement of personnel. So firmly fixed and es-employee in one manager's organization for anopen position in the othermanager's organizationthan totrain a newemployee brought in off thestreet,especially in viewof Corhss'admission that there is some degree oftransferrable skills between the two manager's organization.20 See quotationsfrom Company'sminutes of the meetingof October 5,1970, as set forthin the findings of fact above.tablished was this right of the unit employees to plantwidemovement of personnel that the Company'sminutes of itsinitialnegotiating session with the Union of October 5,1970, shows that it recognized that its then proposed re-striction on the existing movement of personnelwas a "ne-gotiable" item.21 But even before this when the Companyfirst split the 200 manager's organization into two separateand independent manager's organizations on a temporarybasis the Company recognized the inviolable nature of thepreexisting plantwide movement of personnel by its abso-lute assurances to the Union that the movement of person-nel would not be disturbed by the temporary split. It wasonly after the Company decided to make the split perma-nent that it took its present position that the collective-bargaining agreement "required" it to prohibit the move-ment of personnel across manager's organizations. The factthat the Company for an undisclosed period of time priorto October 1, 1970, allowed a group of unit employees in athen separate and independent "714 Manager's Organiza-tion" the same free plantwide movement of personnel aswas had by the unit employees in the "200 Manager's Or-ganization" shows that there is nothing in the collective-bargaining agreement according to the Company's ownprior understanding of the document which "requires" it torestrictmovement of personnel acrossmanager's lines.As the record shows that virtually no economic benefitsflows to the Company from its new restriction of the formerplantwide movement of personnel, it appears that the Re-spondent is engaging in a mere power struggle with theUnion for the right to impose the restriction as opposed tothe Union's genuine concern that the vital interests of theunit employees in the matter of promotions, downgrading,lateral transfers, and layoffs be preserved as in the past ona plantwide basis for the remaining life of the collective-bargaining agreement.It is well established that a unilateral alteration by anemployer of a bread and butter provision of a collective-bargaining agreement is a violation of Section 8(a)(5) and(1) of the Act.C & S Industries, Inc., supra, The StandardOil Co.,174 NLRB No. 33;General Electric Co.,177 NLRB401;Unit Drop Forge Division, Eaton Yale & Towne, Inc.,171NLRB No. 73;Wisconsin Southern Gas Company, Inc.,173NLRB 480;Brotherhood of Locomotive Firemen and Engine-men,168 NLRB 677. The present case falls within the ambitof these Board decisions by reason of Respondent's unilat-eral alteration of the preexisting plantwide movement ofpersonnel under article 28 of the collective-bargainingagreement during the life of the contract and is accordinglyin violation of Section 8(a)(5) and (1) of the Act. However,it is found that Respondent's unilateral split of the "200Manager's Organization"per seand without reference tothe Company's followup restriction of the movement ofpersonnel across manager's lines of authority, was withinthe Company's authority under article 2 on the "Manage-ment of theBusiness." Accordingly insofar as the complaintalleges a violation of the Act by reason of the Respondent'sunilateral split of the "200" organizationper seitwill bedismissed.21The Company'sminutes for that meeting showsthat the Company, inanswerto the Union's inquiry, "Do you feel thisis a non-negotiable item [i.e.,the Company's then proposedrestriction on the existing plantwide move-ment of personnel]?" replied, "Obviouslynot or we would havejust done it." WESTERN ELECTRIC, INC.341Upon the basis of the foregoing findings of fact andupon the entire record in the case, the Trial Examiner makesthe following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Unionis a labor organization, all within the meaning of the Act.2.All hourly-rated production and maintenance em-ployees in the Manufacturing Division of Respondent'sShreveport, Lousiana plant, but excluding office and plantclerical employees, professional employees, guards, and su-pervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9(b) of the Act.3.At all times herein material, International Brother-hood of Electrical Workers, Local Union No. 2188, AFL-CIO, has been the duly recognized collective-bargainingrepresentative within the meaning of the Act of all employ-ees in theabove-described appropriate unit.4.At all times herein material there has been a collec-tive-bargaining agreement in effect between the Respon-dent and the Union covering the above-described appropri-ate unit, effective from July 24, 1969, until July 23, 1971.5.Article 28 of the aforesaid collective-bargainingagreementby the intent of the parties thereto provides forplantwide movement of personnel for all employees ingrades 35 and higher in the above-descnbed appropriateunit.6. Respondent on November 3, 1970, unilaterally, with-out agreement with the Union, altered the plantwide move-ment of personnel provided for in said article 28 andthereby caused a unilateral change in the established work-ing conditions of the employees in the unit during the life-time of its collective-bargaining agreement with the Union.7. The said unilateral change in the established workingconditions without agreement of the Union indicates signif-icant adverse affects on the employees in the unit and car-ries with it a strong potential for future adverse significantaffects on the unit employees.8. The Union at no time waived its contractual right toretain the plantwide movement of personnel they have hadunder collective-bargaining agreements since 1966.9. The Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(5) and (1) of the Act by itsunilateral act of November 3, 1970, limiting the preexistingplantwide movement of personnel resulting in unilateralchanges in established working conditions for the unit em-ployees.10. The collective-bargaining agreementhere involveddoes not provide for a deferral to final and binding arbitra-tion on the question of whether article 28 thereof on the"Movement of Personnel" gives the Respondent the right toinitiate unilateral restrictions on the preexisting plantwidemovement of personnel.11. The contract dispute between the Respondent andthe Union over the Respondent's right under said article 28to limit the preexisting plantwide movement of personnel isnot deferrable under the provisions of the collective-bar-gaining agreement to final and binding arbitration.12.Respondent's unfair labor practices in unilaterallychanging the established working conditions of unit em-ployees on such mandatory bargaining subjects as promo-tions,downgrading, and layoffs through restrictions on thepreexisting plantwide movement of personnel is not subjectto deferrals to arbitration under Board decision.13. The described unfair labor practices are unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.IV THE REMEDYIt having been found that the Respondent engaged incertain unfair labor practices in violation of Section 8(a)(1)and (5) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.It having been found that Respondent's action of No-vember 3, 1970, restricting plantwide movement of person-nel for employees in grade 35 and above is a violation ofSection 8(a)(1) and (5) it will be recommended that theRespondent be ordered to retroactively revoke and rescindsaid rule as of November 3, 1970, and that it simultaneouslyrestore as of the same date the plantwide movement ofpersonnel thereto enjoyed by such unit employees.Under the November 3, 1970, restriction on the formerplantwide movement of personnel some unit employeesmay have lost promotions, some may have suffered down-grading, some may have been denied lateral transfers, andsome may have been laid off while less senior employeeswere retained, all of which adverse personnel actions theymay not have suffered under the old plantwide movementof personnel. The identity of these employees and the extentof their detriment can only be determined in the compliancestage of this proceeding. As it is Board policy to restore thepreexisting status to employees who have been adverselyaffected by an employer's unilateral action,22 it will be rec-ommended that the Company restore thestatus quo antetoall unit employees who have been adversely affected by therestriction on the former plantwide movement of personnelas determined in the compliance stage of this proceeding, toprogress them to the status they would have had if there hadbeen no change in the pre-existing free plantwide movementof personnel, to reinstate senior employees who have beenlaid off 23 while equivalent junior employees were retained,and to make all such affected unit employees whole for anyloss they may have suffered by reason of the change, asprescribed in F.W.Woolworth Company,90 NLRB 289,with interest at 6 percent per annum as required underIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, the Trial Examiner issues the following recom-mended:2422 This will be in accordance with the Board's policy to restore the statusquo anteto employees who have been adversely affected by an employer'sunlawful unilateral actionBeacon JournalPublishingCo,164 NLRB 1187and Supplemental Decision in 173 NLRB 118723 There have been no layoffs at the Company's plant between the effectivedate of the new restriction on the movement of personnel and the date of thetrial herein some 6 months later.Compliance proceedings would show ifthere have been prejudicial layoffs since the teal.24 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in SectionContinued 342DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERRespondent Western Electric, Inc., its officers,agents,successors and assigns, shall:1.Cease anddesist from:(a)Making anyunilateralchanges in the preexistingplantwidemovementof personnel at its Shreveport, Loui-siana,plant affecting promotions, downgrading, lateraltransfers, layoffs, and any other terms and conditions ofemployment of its employees in the above-described appro-priate unit during the unexpired term of its collective-bar-gaining agreementwith the above-named Union withoutfirst reachingagreementwith the Union concerning suchchanges.(b) In any like or relatedmanner interferingwith, re-straining,or coercing employees at its Shreveport, Louisia-na, plant in the exercise of their rights guaranteed in Section7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act.(a) Forthwith revoke and rescind, retroactive to No-vember 3, 1970, its unilateral decision and action of thatsame datelimiting and restricting the movement of person-nel of unit employees in grades 35 and above at its Shreve-port,Lousiana, plant to movement solely within themanager'sorganization to which 1 they are attached.(b) Forthwith restore the rights of unit employees ingrades 35 and above at its Shreveport, Louisiana, plant tothe plantwide movement of personnel they had prior toNovember 3, 1970.(c) To forthwith restore to theirstatus quo anteall of itsShreveport plant employees adversely affected by theCompany's restriction on the former plantwide movementof personnel; to advance such employees to the status theywould have had if there had been no curtailment of theCompany's former practice of plantwide movement of per-sonnel; to reinstate senior employees who may have beenlaid off inone manager's organization while junior employ-ees in equivalent positions in the othermanager'sorganiza-tion have been retained; and to make all such affected unitemployees whole for any loss of pay they may have sufferedby reason of the restrictive change on the former plantwidemovement of personnel, in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all pro-motion, downgrading, lateral transfer, and layoff records,all payroll records, social security records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis order and for the restoration of affected employees totheirstatus quo anteunder the original plantwide movementof personnel.(e) Post at its plant at Shreveport, Louisiana, copies ofthe attached notice marked "Appendix."25 Copies of said no-tice, on forms provided by the Regional Director for Region15, after being duly signed by an authorized representative of102.48of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and allobjections thereto shall bedeemed waivedfor all purposes.the Respondent, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 15, in writ-ing, within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply here-with.26IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.25 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."26 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read- "Notifythe Regional Director for Region 15, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIX,NOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL immediately revoke and rescind as of thisdate our rule of November 3, 1970, restricting move-ment of personnel for employees in the bargaining unitin grades 35 and above to movementof personnel sole-lywithin the manager's organization to which suchemployees are assigned and attached.WE WILL immediately restore as of this date to all ofour employees in the bargaining unit in grades 35 andabove the former plantwide movement of personnel theyhad prior to our November 3, 1970, restriction thereof.WE WILL NOT hereafter unilaterally, without theagreement of the Union, make any changes in the preex-isting plantwide movement of personnel or in any otherway change the established working conditions of theemployees in the bargaining unit during the lifetime of acollective-bargainingagreementwith the Union.WE WILL forthwith restore to all of our Shreveportplant employees, adversely affected by our restrictionon their former plantwide movement of personnel, thestatus they had before the restriction was put into effectand advance such employees to the status they wouldhave had if the restriction had not been put into effect.WE WILLreinstateany senior employees who mayhave been laid off in one manager's organization whilejunior employees in equivalent positions have been re-tained.WE WILL make all unit employees adversely affect-ed by the aforementioned restriction on the preexistingplantwide movement of personnel whole for any loss ofpay they have suffered by reason of the restriction. WESTERN ELECTRIC, INC.The bargaining unit is:All hourly-rated production and maintenance em-ployees in the manufacturing division of WesternElectric,Inc., at its Shreveport,Louisiana,plant,but excluding office and plant clerical employees,professional employees,guards,and supervisors asdefined in the Act.WESTERN ELECTRIC, INC(Employer)DatedBy(Representative)(Title)343This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, T 6024 Federal Bldg. (Loyola), 701Loyola Avenue,New Orleans,Louisiana 70113, Telephone504-527-6361.